Title: To Benjamin Franklin from Jacques-Joseph Ducarne de Blangy, 3 October 1783
From: Ducarne de Blangy, Jacques-Joseph
To: Franklin, Benjamin


          
            Monsieur
            hirson en thierache ce 3. 8bre 1783.
          
          Je commence par vous avoüer que j’ai presque juré hier contre vous, en voyant La reponse que vous vous contentés de faire à ceux, ou au public qui Demande à quoi bon La Découverte

importante De m. mongolfier. C’est, Dites vous, Monsieur, un enfant qui vient de naitre, et qui peut Devenir celebre, ou rester Dans L’obscurité. Et voila Donc, Monsieur, tout ce que vous paroissez vouloir accorder aujourdhui à m. mongolfier?
          Quoique je ne sois qu’n tres petit sujet vis-avis De m. franklin, j’ose L’assurer que je vois clairement plusieurs objets importans où cette Dècouverte sera D’un tres grand service, et je ne peux m’empecher de lui avouer que je suis Dans une tres grande surprise qu’on ait pû faire cette question aujourdhui que Depuis sa pre. épreuve qui a si bien reussi on a eû Le temps dela reflexion.
          L’art De La guerre sera, selon moi, celui oú on en fera Le plus D’usage. Et si cette Decouverte eût été faîte 12. ou 15. mois plutot je ne Doute pas que gibraltar n’eut été pris, n’y eut-il eû que moi seul au monde pour Le faire prendre.
          L’electricité sera un second objet oú Les balons seront encore D’une grande utilité, et personne ne pourra mieux que vous, Monsieur, en tirer tous Les avantages possibles.
          Une Connoissance plus particulier, De La formation, De La nature et Des effets De La foudre sera un 3e. objet oú cette Decouverte sera encore D’une grande utilité.
          Enfin Monsieur, je parierois presque, qu’avant Dix oú Douze mois, on aura fait par cette voie Le trajet De calais à Douvres, ou celui de Douvres à calais.
          Si vous etiez curieux, Monsieur, de voir Les idées un peu plus étendues D’un homme qui est si peu de chose vis à vis De vous, vous pourrez Les voir Dans un mèmoire que j’ai été forcé

D’abreger beaucoup, et que j’adresse aujourdhui par Le meme ordinnaire à mrs. Les auteurs Du journal De geneve, ou j’ai vû hier, page 609. no. 39. La reponse que vous faites à ceux qui sont assez peu èclairés pour faire La question que j’y ai vû.
          J’ai crû, Monsieur, qu’il etoit De mon Devoir De vous en prevenir; j’aurois eû L’honneur De vous en envoyer Copie ci jointe si Le temps me L’eut permis.
          J’ai L’honneur D’etre avec toute L’estime respectueuse que vous meritez à tant de titres, Monsieur votre tres humble et ts. obeiss. serviteur
          
            Ducarne De blangÿ
          
        